         Case 1:20-cv-01127-JMF Document 138 Filed 01/16/21 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


  STATE OF NEW YORK,

                         Plaintiff,

              v.                                        No. 20 Civ. 1127 (JMF)

  CHAD F. WOLF, et al.,

                         Defendants.




                   MOTION FOR LEAVE TO WITHDRAW AS COUNSEL

       Pursuant to Local Civil Rule 1.4, the undersigned respectfully seeks leave to withdraw

my appearance as attorney for the State of New York in this matter because of my upcoming

departure from the Office of the New York State Attorney General. The State of New York will

continue to be represented in this matter by attorney Daniela Nogueira, who has previously

entered her appearance. I am not asserting a retaining or charging lien.



 DATED: January 16, 2021                    Respectfully submitted,

                                            By: /s/ Matthew Colangelo
                                            Matthew Colangelo
                                            Office of the New York State Attorney General
                                            28 Liberty Street
                                            New York, NY 10005
                                            Phone: (212) 416-6057
                                            Matthew.Colangelo@ag.ny.gov
